DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-4 are allowed.
	Huang Dunbi  (CN 210091423 U) teaches the hardware equipment applied to the student terminal comprises a holographic projection device, a second camera device, second workstation equipment and a second display; the teacher-side hardware comprises a first camera device, first workstation equipment and a first display; the system provided by the utility model breaks the regional limitation, creates the immersion and the lifelike sense in the same scene for teaching and learning based on holographic three-dimension, and teaches in different places at zero distance; time domain limitation is broken, and two teaching parties interact and interact in the space environment, so that the teaching parties feel intimate and interact naturally; the scene reappearance can be realized, the review classroom can backtrack the holographic interaction scene in the current class, and the method is used for teaching evaluation and student review.
Chatterjee et al. (US 20200026238) teaches a 3D holographic display in a device having a camera, holographic projectors and display surface, the method including: tracking by the camera an interactive device over the display; determining by the camera a distance from the interactive device to the display; responsive to an action by the interactive device, visually displaying by the holographic projectors a unit holographic object proximate to the interactive device; responsive to one or more additional actions by the interactive device, visually displaying by the holographic projectors additional unit holographic objects proximate to the unit holographic object so as to be visually displaying a plurality of unit holographic objects; accumulating by the holographic projectors the plurality of unit holographic objects proximate 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “ wherein the recording device is configured to collect teaching behavior data of a teaching-listening process and a teacher-student interaction process in a lecturing classroom and a listening classroom, wherein the collecting further comprises subjecting head spatial postures of a teacher and a coordinate system of eye tracking to integration and transformation; the network link is configured to enable transmission of audio and video streams and holographic image data between the lecturing classroom and a 5G cloud rendering engine and a holographic terminal of the listening classroom; the graphics processing unit is configured to, perform rendering of teaching video streams and holographic images of a classroom terminal; and the classroom terminal comprises the lecturing classroom and the listening classroom;   Reply to Office action of June 30, 2021the holographic terminal is configured to, by the holographic terminal, realize interactions between a teacher and holographic teaching resources and teaching environment in a teaching process by perceiving various interaction behaviors of the teacher; the holographic displayer is configured to, by a holographic display terminal, provide a display platform for the holographic teaching resources and a natural interaction; and the  cloud server is configured to, by a client and could, provide teaching resources, analysis of teaching behaviors and process and teaching service management for users.”. Furthermore, it would not have been 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641